Exhibit 10.2

Translation from French to English

SCHEDULE N°2

SPECIFICATIONS RELATING TO THE BACK-UP LINE ATTACHED TO THE FINANCING

AGREEMENT WITHOUT RECOURSE OF COMMERCIAL RECEIVABLES BY SUBROGATORY

TRANSFER

BETWEEN: OFFICE DEPOT BS, a French simplified limited company (SAS) with share
capital of €148.568.500, whose registered office is located in SENLIS (60300),
126, avenue du Poteau, registered with the Trade and Companies Registry under
number 324 559 970, represented by M. Michel Milcent, acting in his capacity as
managing director, hereinafter referred to as the Client,

AND: FORTIS COMMERCIAL FINANCE, a French simplified limited company (SAS) with
share capital of € 33,865,055 whose registered office is located at 30, Quai de
Dion Bouton, PUTEAUX (92800), registered with the Trade and Companies Registry
under number 342 227 576, represented by M. Olivier Dhuime, acting in his
capacity as managing director, hereinafter referred to as FCF,

Article 1: Confirmed credit line “Back-Up” - Effective date of the Agreement -
Termination

 

In the framework of the management of the financing of its business concern, the
Client wished to dispose, which has been accepted by FCF, of a confirmed credit
line without recourse based on commercial receivables, which can be activated
upon the Client’s own initiative, and that is in this intent that the Agreement
For The Financing Without Recourse of Commercial Receivables, hereafter “the
Agreement”, has been concluded.

FCF grants the Client a confirmed credit line of Back-Up for a 3 month period,
from date to date, which is renewed daily as from the date of signature of the
present supplemental agreement.

Under the conditions of a favorable audit and the approval of its Credit
Committee, FCF will be authorized to raise the period of confirmation of its
commitment up to 6 months; in this case, the confirmation commission defined in
article 4 hereafter shall be increased by 10 base points.

The Agreement is entered into for an unspecified term. Each party can terminate
it subject to a 3-month notice. The termination of the Agreement implies the
automatic termination of the Back-Up line.

Article 2: Activation/Deactivation of the Agreement

 

The Client may activate the Agreement at any time simply by sending to FCF a
registered letter with acknowledgment of receipt (lettre recommandée avec accusé
de réception).

The Agreement will be activated within 3 working days from the receipt of the
Client’s demand for a credit line of up to €19,500,000 (nineteen million five
hundred thousand euros) and within 10 working days for any amount beyond that
sum and up to €60,000,000 (sixteen million euros). By exception, should the
Client activate the Agreement in September 2009, and provided that the formalism
of the transfers be respected, the above mentioned financing deadlines are
reduced to 2 working days after the receipt of the transfer file, including in
respect of the financing line of €60,000,000 (sixteen million euros).

Parties agree that, except on specific cases, the Client may activate or
deactivate the Agreement for a minimum of 6 month-periods.

The Client can activate or deactivate the Agreement 10 working days before the
end of each Client accountancy quarter, for the payment of a fee defined in
article 4 to the present document. On an exceptional basis, the Client will have
the option to activate or deactivate the Agreement before the expiry of a 6
month-period, for the payment of an increase of the activation/deactivation fee
in accordance with the conditions stated at article 4 to the present document.

 

1/2



--------------------------------------------------------------------------------

Translation from French to English

 

On the date upon which the Agreement is deactivated, the Back Up facility will
automatically come into force again.

Article 3: Audit fees

In order to enable the activation of the Agreement in the best possible
conditions, the parties agree that the provisions of article 8-3 of the
Agreement shall be effective upon signature of the present supplemental
agreement.

The Client’s contribution to the quarterly audit costs fixed at €3,000 excluding
VAT, shall be payable in advance, at the beginning of each civil quarter.

In case the Agreement is activated, its article 8.3 shall come into force.
Consequently the present article 3 shall no longer be applied.

Article 4: « Back-Up » fees

 

The Client will pay an annual Back-Up fee, subject to VAT, composed of a
commitment fee equal to 100 base points, and a confirmation fee equal to 30 base
points, pursuant to the authorization as defined in the Agreement (€ 60,000,000
- sixty million - at this day), i.e. a total sum of €780,000 (seven hundred
eighty thousand) per year, excluding VAT. It is specified that this fee is
payable, on a prorate basis, only for the period during which the Agreement is
not activated.

The Back-Up fee is payable by twelfth (65,000 - sixty-five hundred € excluding
taxes) and in advance, on the 25th of each month. In case the Agreement is
activated, the Back-Up fee is no more due as from the month of the first
financing (availability of the funds). Exceptionally, on the 25th of a month,
the Client can request that payment for the back up fee’s invoice of the
following month be delayed for a period of 15 days (until the 10th of the
following month).

Consequently the Back-up fee shall not be added up to the factoring fee in
respect of the same month.

If the Agreement is not activated at the date of the 10th of the following
month, the Client will have to pay the Back-Up fee due pursuant to the present
month within the next 48 hours.

Activation / Deactivation fee: after the first activation of the Agreement, the
Client will pay the amount of € 25,000 VAT excluded for each activation or
deactivation of the Agreement. The amount of this fee will be increased by
€15.000 VAT excluded in case when the activation/deactivation operates before
the end of a 6 month-period.

Article 5: Miscellaneous

 

The provisions of article 11 and 13 of the Agreement shall apply.

 

OFFICE DEPOT BS SAS*

   FORTIS COMMERCIAL FINANCE SAS*

* Company stamp and signature of an authorized person

 

2/2